Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Asa Asuncion, Appellant                               Appeal from the 167th District Court of
                                                      Travis County, Texas (Tr. Ct. No. D-1-DC-
No. 06-19-00013-CR         v.                         18-904066). Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Asa Asuncion, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 21, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk